                                                                                            FILED
                                                                                            CLERK

UNITED STATES DISTRICT COURT                                                      12:12 pm, Sep 13, 2019
EASTERN DISTRICT OF NEW YORK                                                          U.S. DISTRICT COURT
---------------------------------------------------------X                       EASTERN DISTRICT OF NEW YORK
LISA BLACKMAN GRABEL,                                                                 LONG ISLAND OFFICE

                          Plaintiff,                             ADOPTION ORDER
                                                                 2:18-cv-1154 (ADS) (ARL)
                 -against-

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                           Defendant.
---------------------------------------------------------X
APPEARANCES:

Law Office Charles E. Binder and Harry J. Binder
Attorneys for the Plaintiff
485 Madison Ave., Suite 501
New York, NY 10022
       By:     Charles E. Binder, Esq., Of Counsel.

United States Attorneys Office, Eastern District of New York
Attorneys for the Defendant
271 Cadman Plaza East, 7th Fl.
Brooklyn, NY 11201
       By:     David B. Myers, Esq., Assistant United States Attorney.

SPATT, District Judge:

        On February 22, 2018, the Plaintiff Lisa Blackman Grabel (the “Plaintiff” or the

“Claimant”) commenced this appeal pursuant to the Social Security Act, 42 U.S.C. § 405 et seq.

(the “Act”), challenging a final determination by the Defendant, Nancy A. Berryhill, the then

Acting Commissioner of the Social Security Administration (the “Defendant” or the

“Commissioner”), that she was ineligible to receive Social Security disability benefits. ECF 1.

        Andrew M. Saul is now the Commissioner of the Social Security Administration.

Pursuant to Federal Rule of Civil Procedure (“FED. R. CIV. P.”) 25(d), Saul is hereby

substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this action. See,


                                                             1
e.g., Pelaez v. Berryhill, No. 12-CV-7796, 2017 WL 6389162 (S.D.N.Y. Dec. 14, 2017), adopted

by, 2018 WL 318478 (S.D.N.Y. Jan. 3, 2018).

       On April 1, 2019, the Court referred the parties’ cross motions, pursuant to FED. R. CIV.

P. 12(c) for a judgment on the pleadings, to United States Magistrate Judge Arlene R. Lindsay,

for a Report and Recommendation as to whether either motion should be granted, and, if so,

what relief should be entered. ECF 21.

       On August 27, 2019, Judge Lindsay issued the Report and Recommendation (“R&R”),

recommending as follows:

       In sum, the ALJ failed to provide “good reasons” for declining to accord
       controlling weight to the treating physicians’ opinions. Such failure “by itself
       warrants remand.” Accordingly, the undersigned respectfully recommends that
       the matter be remanded to allow the ALJ to properly develop and clarify his
       reasons for the weight assigned to Plaintiff’s treating physicians as well as the
       consultative examiners and the medical expert witness.

ECF 22 at 30 (internal citations omitted).

       It has been more than fourteen days since the service of the R&R. Neither party has filed

an objection.

       As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this

Court has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning

and its result. See Coburn v. P.N. Fin., No. 13-cv-1006 (ADS) (SIL) (reviewing Report and

Recommendation without objections and for clear error).

       Accordingly, the R&R is adopted in its entirety.        The case is remanded to the

Commissioner for further proceedings.

       The Clerk of Court is directed to close the case.




                                                  2
   SO ORDERED.

Dated:   Central Islip, New York        ____/s/ Artur D. Spatt_____

   September 13, 2019                      ARTHUR D. SPATT

                                       United States District Judge




                                   3
